EXHIBIT 10(xxiii)

The Stanley Works

[spacer.gif] John Trani
Chairman & CEO

1000 Stanley Drive 860-827-3990 New Britain, CT 06053

[spacer.gif] March 5, 2003

Mr. Joseph J. DeAngelo
175 Matsonford Road
Radnor, PA 19087

Dear Joe:

I am pleased to confirm our offer, subject to Board approval, for the position
of Executive Vice President – The Tools Group, reporting to me. Employment will
continue as long as mutually acceptable. The position will be based in New
Britain, Connecticut.

Your base salary will be $425,000 per year, paid monthly. You will also
participate in the Corporate Management Incentive Compensation Program with an
incentive payout of $300,000 guaranteed for 2003, which is payable in February
2004. You will also receive four weeks of vacation per year.

On joining the Company, you will receive a grant of a 400,000 share stock option
under the terms of the 2001 Long Term Incentive Plan. The option purchase price
will be the price of the stock on the date of the Board of Directors Meeting
following your start date. 50% of this option grant becomes exercisable 36
months following the grant date, and 50% becomes exercisable 60 months following
the grant date. Starting in 2003, your stock options will be targeted at the
50,000 level annually. On joining the Company, you will also receive a grant
equivalent to the value of the 56,250 RSUs you currently have, including
dividend equivalent rights on these units. The current dividend payment rate per
share is $1.02. The shares underlying these units will be issued to you per the
attached schedule so long as you are still in Stanley's employ. In addition,
your will participate in our three year Long-Term Performance Award Plan. Bonus
values for you under this Plan will be $600,000 @ threshold; $720,000 @ target
and $900,000 @ maximum. The specific performance metrics are currently pending
Board approval.

As a senior Officer of The Stanley Works, you will participate in current and
future executive benefit programs including our Financial Planning Service,
Executive Life Insurance Program, Change of Control, Executive Car Program and
the Executive Physical Program. Details of the executive benefit programs are
attached.

In addition, the Company's Employee Stock Purchase Program (ESPP) allows you to
purchase company stock up to 15% of your base pay annually (capped at $25,000),
at 15% below the market price. The Company's 401k Plan will match 50% of
employee contributions up to 7% of your pay. If you are terminated without cause
for reasons other than for violations of company rules, misconduct or gross
negligence, you will be eligible for separation pay equal to 12 months at your
then current annual base salary. Eligibility to receive any separation benefits
will be contingent upon signing a release and waiver agreement provided by the
Company.

The Company will cover the Enhanced relocation costs associated with the sale of
your current home and the purchase your new home in Connecticut. In addition,
the Company will provide you temporary living accommodations until you are
situated in your new home.

The commencement of employment is contingent upon our Medical Department
determining that you are physically suited for the duties of the position. This
includes a drug-screening test. Please contact Lisa Gonzalez at 860-827-3881 if
you have any questions. Medical forms attached.

The Stanley Works Health Plans become effective on the first of the month
following your date of employment. They will be explained to you in detail on
your first day of employment. You can usually extend your existing medical
coverage for a limited period of time to cover any lapse between the plans.


--------------------------------------------------------------------------------


Joe, this is the key role in driving excellence throughout the Company. You will
lead a major effort that will help make it happen. I am delighted that you are
considering joining our team. If you have any questions, please give me a call
at 860-827-3990 or Mark Mathieu at 860-827-3818.

Please indicate your acceptance by signing below.

Sincerely,

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

John Trani
Chairman & CEO

I,
                                                                                    
hereby accept the offer of employment as presented above on this             
day of                              2002. I expect my first day of employment to
be       /      /      .

Signature:                                                         

[spacer.gif] [spacer.gif] cc:  Carol L'Heureux, Executive Compensation &
Relocation
Mark Mathieu, Vice President, Human Resources

[spacer.gif] [spacer.gif] Enclosures:    
 
2001 Long Term Incentive Plan
Deferred Compensation Plan (December 19, 1995)
Executive Life Insurance Program
Financial Planning Service
Executive Physical Program
Employee Benefits Booklet
FTC Consent Order
Quest Program
Executive Auto Program
Change of Control
Relocation (Enhanced)
Account Value Plan

Stanley Restricted Stock

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Issue Date [spacer.gif] # GE Shares 7/03 [spacer.gif]   6,250  
4/04 [spacer.gif]   16,250   6/05 [spacer.gif]   7,500   7/06 [spacer.gif]  
3,750   7/07 [spacer.gif]   6,250   7/08 [spacer.gif]   16,250   Total
[spacer.gif]   56,250   [spacer.gif]


--------------------------------------------------------------------------------
